           Case 5:21-cv-00793-FB Document 1 Filed 08/25/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

LILLY MERRILL,

      Plaintiff,
v.                                            C.A. No.:     5:21-cv-793

COASTAL TRANSPORT CO., INC.,

     Defendant.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, LILLY MERRILL (hereinafter sometimes referred to as “Plaintiff”),

by and through her undersigned counsel, sues Defendant, COASTAL TRANSPORT

CO., INC. (hereinafter sometimes referred to as “Defendant”), and in support thereof

states as follows:

                                 INTRODUCTION

      1.     This is an action by Plaintiff against her employer for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.

                                  JURISDICTION

      2.     This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

as this claim arises under federal law, and by the private right of action conferred in
             Case 5:21-cv-00793-FB Document 1 Filed 08/25/21 Page 2 of 6




29 U.S.C. § 216(b).

                                      VENUE

        3.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, COASTAL TRANSPORT CO., INC., has offices or conducts business

in Bexar County, Texas..

                                   THE PARTIES

        4.     Plaintiff, LILLY MERRILL, is an individual residing in Orange

County, Texas.

        5.     Plaintiff, LILLY MERRILL, was employed by Defendant from April

27, 1992, through May 10, 2021, as a Dispatcher whose duties were to schedule

drivers to make and pick up shipments from customers and was paid $14.56 per

hour.

        6.     Defendant, COASTAL TRANSPORT CO., INC., is a corporation

established under the laws of the State of Texas, having offices in Bexar County,

Texas.

        7.     Defendant, COASTAL TRANSPORT CO., INC.’s primary business is

as a trucking company and operates 28 facilities spread across Arizona, California,

New Mexico and Texas.

        8.     Defendant has employees subject to the provisions of 29 U.S.C. § 206

in the facility where Plaintiff was employed.
            Case 5:21-cv-00793-FB Document 1 Filed 08/25/21 Page 3 of 6




      9.      At all times material to this complaint, Defendant, COASTAL

TRANSPORT CO., INC., employed two or more employees and had an annual

dollar volume of sales or business done of at least $500,000.00.

      10.     At all times material to this complaint, Defendant, COASTAL

TRANSPORT CO., INC., was an enterprise engaged in interstate commerce,

operating a business engaged in commerce or in the production of goods for

commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).

      11.     At all times material to this Complaint, Defendant was the employer of

the Plaintiff, and as a matter of economic reality, Plaintiff was dependent upon

Defendant for her employment.

      12.     Plaintiff was individually engaged in commerce and produced goods

for commerce, e.g., the use of interstate telephone calls relating to the transportation

of goods and property in interstate commerce, and her work was directly and vitally

related to the functioning of Defendants’ business activities.

              VIOLATION OF THE OVERTIME PROVISIONS OF
                   THE FAIR LABOR STANDARDS ACT

      13.     Plaintiff 1) occupied a position as a Dispatcher; 2) did not hold a

position considered as exempt from the overtime provisions of the FLSA; and, 3)

was paid on an hourly basis.

      14.     Defendant’s management required Plaintiff to work in excess of 40

hours in a workweek.
            Case 5:21-cv-00793-FB Document 1 Filed 08/25/21 Page 4 of 6




      15.     Plaintiff worked overtime in numerous workweeks while employed by

the Defendant.

      16.     Plaintiff’s regular schedule was from 7:00 a.m. until 3:00 p.m., Monday

through Friday.     Plaintiff was also on call Saturday and Sunday.         Plaintiff’s

immediate supervisor, Andrew Baca, required Plaintiff to work off the clock.

Plaintiff would regularly perform her dispatch duties at her home on weekends and

nights. If a Dispatcher from called out sick, Plaintiff would partially cover the shift

in the evening and weekends from her home. Additionally, Plaintiff would perform

work from her home whenever a Dispatcher from Houston or a driver from Port

Arthur Despite would call her at her home for assistance. Plaintiff was not paid for

the work she performed from home.

      17.     Throughout the employment of Plaintiff, Defendant repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times her regular rate of

pay for each hour worked in excess of 40 in a workweek.

      18.     The work schedules for the Plaintiff required her to work in excess of

40 hours in a workweek on a regular and recurring basis during numerous

workweeks.

      19.     Defendant’s policy of not properly paying overtime is company-wide

and was willful.
            Case 5:21-cv-00793-FB Document 1 Filed 08/25/21 Page 5 of 6




      20.     Defendant either knew about or showed reckless disregard for the

matter of whether its conduct was prohibited by the FLSA and failed to act diligently

with regard to its obligations as employers under the FLSA.

      21.     Defendant failed to act reasonably to comply with the FLSA, and so

Plaintiff is entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      22.     The acts described in the above paragraphs violate the Fair Labor

Standards Act, which prohibits the denial of overtime compensation for hours

worked in excess of 40 per workweek.

      23.     As a result of Defendant’s unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

      24.     Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, Plaintiff, LILLY MERRILL, demands Judgment against

Defendant for the following:


      a.      Awarding Plaintiff her compensatory damages, service awards,
              attorneys’ fees and litigation expenses as provided by law;
     Case 5:21-cv-00793-FB Document 1 Filed 08/25/21 Page 6 of 6




b.     Awarding Plaintiff her pre-judgment, moratory interest as provided by
       law, should liquidated damages not be awarded;

c.     Awarding Plaintiff liquidated damages and/or statutory penalties as
       provided by law;

d.     Awarding Plaintiff such other and further relief as the Court deems just
       and proper.

                      JURY TRIAL DEMAND

Plaintiff, LILLY MERRILL, demands a jury trial on all issues so triable.

Respectfully submitted this August 25, 2021.

                          ROSS • SCALISE LAW GROUP
                          1104 San Antonio Street
                          Austin, Texas 78701
                          (512) 474-7677 Telephone
                          (512) 474-5306 Facsimile
                          Charles@rosslawpc.com




                          _________________________________
                          CHARLES L. SCALISE
                          Texas Bar No. 24064621
                          DANIEL B. ROSS
                          Texas Bar No. 789810

                          Steven R. Samples
                          Texas Bar No. 24086348
                          Samples Ames PLLC
                          1512 Crescent Drive, Suite 119
                          Carrollton, Texas 75006
                          Phone: (214) 308-6505
                          Fax: (855) 605-1505

                          ATTORNEYS FOR PLAINTIFF
